Adams, J.
The court gave the jury a peremptory instruction to render a verdict for the defendants. In this we think that there was no error. The mortgage under which the plaintiff claims is defective in the description. It is in these words: “All the cut and growing and having grown on the W \ of the N E etc. The plaintiff contends that, while the description is not precisely as it should be, it is not unintelligible, nor, when properly construed, uncertain, but that it means all the crops cut, growing and grown on the land.
It is evident enough upon looking at the delcription that a word of some kind was omitted by mistake. If we could discover with reasonable certainty what the word is, we might feel justified in supplying it by construction. But we are not able to discover with any certainty what word was intended. We know of no rule which would justify us in holding that the word omitted is the word of the broadest signification which could be properly used in connection with the other words. We cannot say why we should supply the word crops, rather than hay, or corn, or something else. In our opinion the description is fatally defective.
Affirmed.